Exhibit 10.7

 
AUTOLOTTO, INC. NOTICE OF TOKEN GRANT
Notice is hereby given of the following grant (the “TOKEN GRANT”) of tokens
to be issued by AutoLotto, Inc. or any of its controlled affiliates and / or
subsidiaries (the “Corporation”):
 
 
 
Grantee:                                                                                                                            
Blockchain Industries, Inc.
 
 
Grant Date: January 17,
2018                                                                                                                            
 
 
 
Exercise
Price:                                                                                                           
$ The private pre-sale price published to the Granteeper token
 
 
Number of Option Tokens:
 
 
Token value equal to twice the principal and interest due to the Grantee for
promissory notes issued and executed under Series 2017C by the Corporation, on
the commencement of the private pre-sale of the Initial Coin Offering of
 
  the Corporation or any of its subsidiaries 
 
 
Expiration Date: January 16,
2020                                                                                                                            
 
 
Date Exercisable: Within a period of ten (10) calendar days following notice, by
the Corporation, of any Initial Coin Offering.
 
 
DATED: January 17, 2018
 
 
AUTOLOTTO, INC.
 
 
By:
                                                                                     
 
 
 
Name:                 
Matt
Clemenson                                                                     
 
 
 
Title:                 
President                                                                     
 
 
 
OPTIONEE
 
 
 
 
By:                                                                                     
 
 
 
 
Name:                                                                                      
Patrick Moynihan                                           
 
 
Title:
Chairman/CEO                                                                                     
Address: Email: patrick@blockchainind.com Phone:
 
